ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show “a controller in operative communication with the first fan and the second fan, the controller being configured to initiate a single-chamber cooling operation, the single-chamber cooling operation comprising activating the second fan to generate a second-fan (SF) positive stagnation pressure from the evaporator chamber, through the second chilled chamber, and to the secondary air inlet of the first chilled chamber, the SF positive stagnation pressure preventing an airflow through the return line” as required from independent claim 1, and the prior art specifically does not show “a controller in operative communication with the first fan and the second fan, the controller being configured to initiate a single-chamber cooling operation, the single-chamber cooling operation comprising activating the first fan to motivate a first-fan (FF) cooling airflow from the evaporator chamber to the first chilled chamber, and activating the second fan to generate a second-fan (SF) positive stagnation pressure from the evaporator chamber, through the second chilled chamber, and to the secondary air inlet of the first chilled chamber, the SF positive stagnation pressure preventing an airflow through the return line” as required from independent claim 11. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ANA M VAZQUEZ/Examiner, Art Unit 3763